oOo Oo Ss OH wo SF WwW NY eK.

Se =
wo ee ©

Case 2:19-cv-01131-JLR Document? Filed 09/23/19 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Jemal Hussen TURA, an individual, and
Damtew Assefa WOLDEGIORGIS, an
individual,

Plaintiffs,

NO, C19-1131 JLR

SECOND STIPULATION AND
PROPOSED ORDER TO EXTEND
RESPONSE DEADLINE

 

 

rh Ne NO RRB RPO Se SE ESE SS

Vv

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY (“DHS”), et al.,

Defendants.

 

 

 

 

Noting Date: September 23, 2019

Stipulation

The parties have conferred and stipulate and agree as follows. By Stipulated Order
dated September 17, 2019, the Court extended by 60 days until December 2, 2019 the

deadline by which Defendants would file their response to Plaintiffs’ complaint. See Order,

Dkt. No. 6. For the reasons set forth in that prior stipulated order, the parties herein

respectfully request that all deadlines as set forth in the Court’s Order dated August 18, 2019

be stayed at least until December 2, 2019. If necessary, the parties shall thereafter file by

December 9, 2019 a proposed schedule setting forth suggested initial scheduling dates.

SECOND STIPULATION AND PROPOSED ORDER TO EXTEND

RESPONSE DEADINE- |
No. C19-1131 JLR

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

 
Case 2:19-cv-01131-JLR Document 7 Filed 09/23/19 Page 2 of 4

 

 

 

 

SECOND STIPULATION AND PROPOSED ORDER TO EXTEND

RESPONSE DEADINE- 2
No, C19-1131 JLR

1 Respectfully submitted and presented this 23rd day of September, 2019.
2
3
4
5
6 BRIAN T. MORAN
United States Attorney
7 is/ Jay W. Gairson . ,
g|| ‘JAY W. GAIRSON, WSBA #43365 — S-Pairicia D. Gugin
Gairson Law,LLC Patricia D. Gugin, WSBA # 43458
9 4606 Martin Luther King Jr. Way S. Assistant United States Attorney
United States Attorney’s Office
10 Seattle, WA 98108 ;
1201 Pacific Avenue, Suite 700
206-357-4218 ,
11 Email: jay@gairson.com Tacoma, Washington 98402
2 Phone: 253-428-3832
Fax: 253-428-3826
13 Attorney for Plaintiffs E-mail: pat.gugin@usdoj.gov
\4 Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES ATTORNEY
1201 PAcIFIC AVENUE, SUITE 700
_ TACOMA, WASHINGTON 98402
(253} 428-3800

 
oO co 4s DR Ww SB W HF

— e —_
eo S&S

Case 2:19-cv-01131-JLR

dates.

Septembre Do 2014

Document 7 Filed 09/23/19 Page 3 of 4

Order

It is so ORDERED, All deadlines set forth in the Court’s Scheduling Order dated
August 19, 2019, Dkt, No. 4, are hereby stayed. If necessary, the parties shall submit by
December 9, 2019 a proposed scheduling order setting forth suggested initial scheduling

CL &
James L. Robart
United States District Judge

 

 

 

 

 

N hw Ow NM HN NM NB Re BPO Re SP Se
oa aA A Bk ODP S| Seo wD A BP Ww

 

 

SECOND STIPULATION AND PROPOSED ORDER TO EXTEND UNITED STATES ATTORNEY

RESPONSE DEADINE- 3
No. C19-1131 JLR

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

 
Case 2:19-cv-01131-JLR Document 7 Filed 09/23/19 Page 4 of 4

CERTIFICATE OF SERVICE

 

 

 

 

1
2 The undersigned hereby certifies that he/she is an employce/contractor in the Office
3 || of the United States Attorney for the Western District of Washington and is a person of such
4 |i age and discretion as to be competent to serve papers.
5 It is further certified that, on this date, I electronically filed the foregoing with the
6 || Clerk of the Court using the CM/ECF system, which will send notification of such filing to
7 || the following CM/ECF participant(s):
: 8 || Jay Gairson
| 9 Email: jay@gairson.com
10 I further certify that on this date, I mailed by United States Postal Service the
| 11 || foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed as
12 |} follows:
13 -(-
14
15 DATED this 23rd day of September, 2019
16
17 sf Rebecca L, Clauson
ig REBECCA L. CLAUSON
Legal Assistant
19 United States Attorney’s Office
20 1201 Pacific Ave., Ste. 700
Tacoma, WA 98402
21 Phone: 253-428-3800
29 Fax: 253-428-3826
E-mail: rebecca.clauson@usdoj.gov
23
24
25
26
27
28

 

 

SECOND STIPULATION AND PROPOSED ORDER TO EXTEND UNITED STATES ATTORNEY

5 1201 PACIFIC AVENUE, SUITE 700
RESPONSE DEADINE- 4 TACOMA, WASHINGTON 928402
No. C19-1131 TLR (253) 428-3800

 
